Ashtabula App. No. 2007-A-0018, 2007-0hio-5912. This cause is pending before the court as an appeal from the Court of Appeals for Ashtabula County. Upon consideration thereof it is ordered, sua sponte, that this cause is no longer held for the decision in State v. Simpkins, 117 Ohio St.3d 420, 2008-Ohio-1197, 884 N.E.2d 568.
This cause is now held for the decisions in 2007-0693, State v. Bloomer, Fulton App. No. F-06-012, 2007- 0hio-1039, 2007-1415, State v. Mosmeyer, Hamilton App. No. C-060747, and 2007-1439, State v. Barnes, Portage App. No. 2006-P-0089, 2007-Ohio-3362, and the briefing schedule remains stayed.